United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-51945 ATLAS AMERICA SERIES 26-2005 L.P. (Name of small business issuer in its charter) Delaware 20-2879859 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road, 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA SERIES 26-2005 L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of June 30, 2008 and December 31, 2007 3 Statements of Net Earnings for the Three Months and Six Months ended June 30, 2008 and 2007 4 Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2008 5 Statements of Cash Flows for the Six Months ended June 30, 2008 and 2007 6 Notes to Financial Statements 7-15 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 15-19 Item 4: Controls and Procedures 19 PART II. OTHER INFORMATION Item 1: Legal Proceedings 19 Item 6: Exhibits 20 SIGNATURES 21 CERTIFICATIONS 22-25 2 PART I ITEM 1. FINANCIAL STATEMENTS ATLAS AMERICA SERIES 26-2005 L.P. BALANCE SHEETS June 30, December 31, 2008 2007 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 447,500 $ 505,400 Accounts receivable – affiliate 1,459,100 1,619,600 Short-term hedge receivable due from affiliate — 564,700 Total current assets 1,906,600 2,689,700 Oil and gas properties, net 31,317,900 32,912,200 Long-term hedge receivable due from affiliate — 84,400 $ 33,224,500 $ 35,686,300 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 19,700 $ 22,700 Short-term hedge liability due to affiliate 1,998,500 13,400 Total current liabilities 2,018,200 36,100 Asset retirement obligation 1,111,200 1,078,800 Long-term hedge liability due to affiliate 2,977,500 848,300 Partners’ capital: Managing general partner 7,948,300 8,122,800 Limited partners (1,400 units) 24,145,300 25,812,900 Accumulated other comprehensive loss (4,976,000 ) (212,600 ) Total partners' capital 27,117,600 33,723,100 $ 33,224,500 $ 35,686,300 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA SERIES 26-2005 L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 REVENUES Natural gas and oil $ 1,675,400 $ 2,354,200 $ 3,583,900 $ 5,409,500 Total revenues 1,675,400 2,354,200 3,583,900 5,409,500 COSTS AND EXPENSES Production 386,000 464,200 832,800 994,900 Depletion 752,000 1,204,400 1,665,600 2,816,700 Accretion of asset retirement obligation 16,200 15,700 32,400 31,400 General and administrative 48,900 38,300 88,500 75,500 Total expenses 1,203,100 1,722,600 2,619,300 3,918,500 Net earnings $ 472,300 $ 631,600 $ 964,600 $ 1,491,000 Allocation of net earnings: Managing general partner $ 328,400 $ 498,600 $ 697,700 $ 1,175,600 Limited partners $ 143,900 $ 133,000 $ 266,900 $ 315,400 Net earnings per limited partnership unit $ 103 $ 95 $ 191 $ 225 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA SERIES 26-2005 L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2008 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Loss Total Balance at January 1, 2008 $ 8,122,800 $ 25,812,900 $ (212,600 ) $ 33,723,100 Participation in revenues and expenses: Net production revenues 1,026,400 1,724,700 — 2,751,100 Depletion (283,600 ) (1,382,000 ) — (1,665,600 ) General and administrative expenses (33,000 ) (55,500 ) — (88,500 ) Accretion of asset retirement obligation (12,100 ) (20,300 ) — (32,400 ) Net earnings 697,700 266,900 — 964,600 Other comprehensive loss — — (4,763,400 ) (4,763,400 ) Asset contributions 72,700 — — 72,700 Distributions to partners (944,900 ) (1,934,500 ) — (2,879,400 ) Balance at June 30, 2008 $ 7,948,300 $ 24,145,300 $ (4,976,000 ) $ 27,117,600 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA SERIES 26-2005 L.P. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net earnings $ 964,600 $ 1,491,000 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 1,665,600 2,816,700 Accretion of asset retirement obligation 32,400 31,400 Decrease in accounts receivable-affiliate 160,500 1,336,000 Decrease in accrued liabilities (3,000 ) (12,200 ) Net cash provided by operating activities 2,820,100 5,662,900 Cash flows from investing activities: Proceeds from sale of tangible equipment 1,400 6,600 Net cash provided by investing activities 1,400 6,600 Cash flows from financing activities: Distributions to partners (2,879,400 ) (4,952,000 ) Net cash used in financing activities (2,879,400 ) (4,952,000 ) Net (decrease) increase in cash and cash equivalents (57,900 ) 717,500 Cash and cash equivalents at beginning of period 505,400 400 Cash and cash equivalents at end of period $ 447,500 $ 717,900 Supplemental schedule of non-cash investing and financing activities: Assets contributed by (returned to) managing general partner: Tangible equipment included in oil and gas properties $ 42,600 $ (4,600 ) Intangible drilling costs included in oil and gas properties 30,100 62,900 $ 72,700 $ 58,300 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA SERIES 26-2005 L.P. NOTES TO FINANCIAL STATEMENTS June 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas America Series 26-2005 L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 586 Limited Partners. The Partnership was formed on May 26, 2005 to drill and operate gas wells located primarily in Pennsylvania and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC (NYSE:ATN), ("Atlas Energy"), for administrative services. The financial statements as of June 30, 2008 and for the three months and six months ended June 30, 2008 and 2007 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission.However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB for the year ended December 31, 2007.The results of operations for the three months and six months ended June 30, 2008 may not necessarily be indicative of the results of operations for the year ended December 31, 2008. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s Form 10-KSB for the year ended December 31, 2007 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Accounts Receivable and Allowance for Possible Losses In evaluating the need for an allowance for possible losses, the Partnership's MGP, performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its customers' credit information.Credit is extended on an unsecured basis to many of its energy customers. At June 30, 2008 and December 31, 2007, the Partnership's MGP's credit evaluation indicated that the Partnership had no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues.These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices.The Partnership had unbilled trade receivables of $983,100 at June 30, 2008 and $1,114,700 at December 31, 2007, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA SERIES 26-2005 L.P. NOTES TO FINANCIAL STATEMENTS (Continued) June 30, 2008 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Oil and Gas Properties Oil and gas properties are stated at cost. Depletion is based on cost less estimated salvage value primarily using the unit-of-production method over the assets’ estimated useful lives. Maintenance and repairs are expensed as incurred. Major renewals and improvements that extend the useful lives of property are capitalized. Oil and gas properties consist of the following at the dates indicated: June 30, December 31, 2008 2007 Natural gas and oil properties: Proved properties: Leasehold interests $ 1,136,100 $ 1,136,100 Wells and related equipment 44,220,400 44,149,100 45,356,500 45,285,200 Accumulated depletion (14,038,600 ) (12,373,000 ) $ 31,317,900 $ 32,912,200 Recently Issued Financial Accounting Standards In May 2008, the Financial Accounting Standards Board, ("FASB") issued Statement of Financial Accounting Standards No. 162, "The Hierarchy of Generally Accepted Accounting Policies" ("SFAS 162"), which reorganizes the GAAP hierarchy.
